DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendments filed on 12/10/2021 have been entered.  Claims 1-10 are pending.  Claims 9-10 are withdrawn. Claims 2-3 are amended and claims 1 and 4-8 are as previously presented.  

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered.  
The previous rejection under 35 USC § 112 has been withdrawn in response to the applicant’s amendments. However, the applicant’s amendments have raised new issues under 35 USC § 112 as discussed in the rejection below.  
	Regarding the rejection under 35 USC § 103, the applicant appears to be arguing that because Savage does not teach the use of sensor and that the light therapy device can be used to treat ocular refractive errors that Savage therefore teaches away from the claimed invention.  The examiner respectfully disagrees.  The applicant does not point to any locations in Savage that explicitly teach the sensor should not be used or that the device cannot be used to treat other issues that are responsive to light therapy.  Though does Savage does not explicitly teach using the device to treat refractive error, Savage [0005] does teach that device provides light intensity similar to daylight and Ashby teaches high intensity/illuminance light similar to the type of light experienced outdoors reduces the development of myopia, refractive error (see conclusions summary on p. 5348 and conclusions section on p. 5353).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use lighting method taught by Savage to treat myopia as disclosed by Ashby because both methods are directed to light therapy directed to the eye using light intensities that simulate day light (Savage [0005] and conclusions section on p. 5353 ).  The applicant further argues that because the light therapy of Savage is applied directly to the eye, that this eliminates the need for the sensor.  The examiner respectfully disagrees with these conclusions.  First, Savage [0010] states “light therapy unit for 
	Regarding the prior art reference of Recker, the applicant states:
“Specifically, Recker appears to teach a light sensor that maintains a constant light output or, additionally, adjusts the color of the output light to meet specific light spectrum requirements. (Recker, ,I,I 308-309.) Nothing in Recker contemplates varying the one or more of the direction, the illuminance, the retinal area, the amplitude, the wavelength, and the spectral output of the electromagnetic radiation emitted by the at least one light source is determined by the processor in response to an input from the at least one sensor”

The examiner respectfully disagrees. The applicant admits in the above statement that the Recker teaches adjusting the color of the output light to meet specific spectrum requirements which would be the equivalent varying the spectral output.  In addition, Recker [0303] teaches adjusting the light intensity 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the range of “the illuminance is greater than 1500 lux” in claim 3 of the claims submitted on 4/23/2019 as part original disclosure is not included in the specification.  The inclusion of this range in the specification is necessary to provide support/antecedent basis for the amended limitation in claim 2 (“wherein the illuminance is 3500 lux”) in the claims submitted on 12/10/202021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 3, claim states 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Savage (US 2005/0159795) in view of Recker (US 2012/0026726) in view of  Ashby (Ashby, Regan, Arne Ohlendorf, and Frank Schaeffel. "The effect of ambient illuminance on the development of deprivation myopia in chicks." Investigative ophthalmology & visual science 50.11 (2009): 5348-5354.).
Regarding claim 1, Savage teaches a method for simulating outdoor light ([0005]), comprising: 
controlling at least one light source (fluorescent lamps - 14) using a processor (74), the at least one light source emitting an electromagnetic radiation variable with respect to one or more of a direction, an illuminance, a retinal area, an amplitude, a wavelength, and a spectral output (Savage teaches a light source that can have variable intensity [0052] which would vary the amplitude -intensity is a function of amplitude of light, power -intensity is power per unit area, illuminance -illuminance is power of the light hitting a surface per unit area therefore changes in intensity would change illuminance, and spectral properties - spectrum is the amount of power at different wavelengths); and 
Savage does not explicitly teach a method for the regulation of the development of ocular refractive errors that regulates the at least one light source and producing a spectral power distribution at a plane of an eye (Savage [0010;0024] teaches treatment is being delivered and that there is a desired intensity of light at the location of the eye – at least 10,000 lux. As noted above intensity is a factor of the power spectrum.  Savage does not teach any method for regulating/adjusting to get this desired outcome at the eye); wherein the one or more of the direction, the illuminance, the retinal area, the amplitude, the wavelength, and the spectral output of the electromagnetic radiation emitted by the at least one light source is determined by the processor in response to an input from at least one sensor such that the at least one light source achieves an illuminating range from the at least one light source to a surface to provide the electromagnetic radiation to the plane of the eye for regulating a development of refractive errors of the eye, and wherein the spectral power distribution is based on the spectral output determined by the processor.  
Ashby does teach using simulated and/or outdoor sunlight to regulate a development of refractive errors in the eyes (Ashby teaches high intensity/illuminance light similar to the type of light experienced  outdoors reduces the development of myopia, refractive error, see conclusions summary on p. 5348 and conclusions section on p. 5353.)
In view of the teachings of Ashby, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use lighting method taught by Savage to treat myopia as disclosed by Ashby because both methods are directed to light therapy directed to the eye using light intensities that simulate day light (Savage [0005] and conclusions section on p. 5353 ) and therefore such a combination would have a reasonable expectation of success and increase overall uses of the methods taught by Savage by allowing the method to be used to treat myopia.
Recker does teach a method regulating the at least one light source and producing a spectral power distribution at a plane of an eye (Recker teaches an array of sensors that can be used as spectrum analyzer.  The array can be an external unit with a wireless connection to the light which light system contains a controller to adjust color spectrum [0308;0309] which controller is the equivalent of a processor controlling a light source. In addition, Recker teaches that remote sensor can be positioned where the user want a certain light level maintained  [0305] therefore it would be obvious to position the sensor at eye level since Savage teaches delivering light to the eye at desired therapeutic dosage and the sensor can be used to determine the proper dose is delivered–Savage Abstract see also Recker [303-305]); wherein the one or more of the direction, the illuminance, the retinal area, the amplitude, the wavelength, and the spectral output of the electromagnetic radiation emitted by the at least one light source is determined by the processor in response to an input from at least one sensor such that the at least one light source achieves an illuminating range from the at least one light source to a surface to provide the electromagnetic radiation to the plane of the eye for regulating a development of refractive errors of the eye, and wherein the spectral power distribution is based on the spectral output determined by the processor.(Recker teaches several light sensors including a spectrum analyzer [0309] which would provide a measure of the electromagnetic radiation emitted by the light source.  Recker [0303] further indicated that the sensor can transmit to an intelligent system/microcontroller which can then uses the sensor signal to adjust the light. Recker [0309] indicates the sensor can measure light in terms of lux which is a measurement unit of illuminance and use this sensor data to adjust different color components of the light source to much a desired/predetermined spectrum of light based on illuminance.  The sensor can be placed/moved to various locations and therefore can placed anywhere where the user desires a particular illuminance/light intensity to be maintained at a particular value.)
In view of the teachings of Recker, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of using a remote light sensor and lighting control system to regulate the lights as is disclosed by Recker to the light therapy method taught by Savage in order to make sure desired spectrum of light is outputted at the desired location, the eye (Recker [0305; 0309])

Regarding claim 4, Savage as modified teaches the method of claim 1, wherein the spectral power distribution comprises a spectral band width from 320 nm to 680 nm(Savage [0024; 0029; 0036; 0044] teaches using a full spectrum of light but does not explicit values for this full spectrum band width beyond alternative embodiments using a partial spectrum see [0044;0045] which teaches using light from 430-520 nm which covers parts of the claimed bandwidth and therefore would render this bandwidth range obvious.  In addition Ashby teaches a spectral bandwidth of 300-1000nm see the section Lighting Design on p. 5349 which would also render this range obvious to one of ordinary skill in the art.  Further, It would have been obvious to one of ordinary skill in the art to use the spectral bandwidth as is taught by Ashby to the lighting system of Savage because the light range has a visible spectrum similar to sunlight and reduces the occurrence of myopia see Ashby section Lighting Design and Conclusions)
Regarding claim 5, Savage as modified teaches the method of claim 1, wherein the light source is selected from the group consisting of LEDs, incandescent lighting, fluorescent lighting, compact fluorescent lighting, metal halide lighting, ceramic metal halide lighting, mercury vapor lighting, and xenon lighting (Savage teaches using a fluorescent lighting [0044] and LEDS [0049]) .  
Regarding claim 7, Savage, Recker and Ashby teaches a method for the control of the progression of myopia of an eye, comprising: controlling at least one light source controlled using a processor; regulating the light source and producing a pre-determined spectral power distribution at a plane of the eye; wherein the light source produces an illuminance such that the light source achieves an illuminating range from a light fixture to a surface to provide an electromagnetic radiation to a plane of the eye for regulating a development of refractive errors of the eye, wherein the light source is variable with respect to the illuminance.  (Claim 7 is rejected for substantially the same reasons as claim 1.  As noted in claim 1, Ashby teaches that refractive error is myopia.  In addition, the beams from the light source will radiate in all directions therefore light will not only enter subjects eye but also radiate to the floor unless blocked by another object.  The light is delivered to the subject's eye [0025])

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Savage as modified by Recker and Ashby as applied to claim 1 and further in view of Toolbox (Engineering ToolBox, (2004). Illuminance - Recommended Light Level. [online] Available at: https://www.engineeringtoolbox.com/light-level-rooms-d_708.html).
Regarding claims 2 and 3, Savage as modified teaches the method of claim 1. Though Savage, Recker and Ashby does not explicitly teach that the the illuminance is 3500 lux (in claim 2) or the illuminance is 1500 lux (in claim 3), the applicant does not disclose any criticality to the claimed values for illuminance.  Therefore, it would be obvious to one ordinary skill in the art to optimize the illuminance value in order to achieved the light therapy values best treats refractive error while minimizing the discomfort of the people exposed the light.  In addition, Ashby teaches sunlight/daylight/outdoor light illuminance and its equivalents are effective for treating refractive errors in the eye (see summary on p. 5348 col 1 and conclusion section on p. 5353) and Toolbox teaches outdoor daylight situations can have illuminances ranging from 1075 to 107527 lux (see p. 1 Outdoor Light Levels section). Therefore based on the teachings of Ashby and Toolbox, it would be obvious to one of ordinary skill in the to optimize the light illuminance along typical values of outdoor light illuminance (from 1075 to 107527 lux) which range includes the claimed values of 1500 and 3500 lux.  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Savage as modified by Recker and Ashby as applied to claim 1 and further in view of Rosenberg (US 2006/0015156).
Regarding claim 6, Savage as modified teaches the method of claim 1, wherein the light source is configured to produce radiation having a predetermined amplitude, spectral power distribution. (Savage teaches a predetermined power distribution and intensity received at the patient's eye [0024-0025].  The intensity of the light is directly proportional to the amplitude of the light therefore a predetermined intensity would also indicate a predetermined amplitude of light).
Savage does not explicitly teach a minimal erythema doses from the ultraviolet spectral contribution, at the plane of the eye.  (Savage does disclose using filters to control the amount of UV light control the intensity/power of the UV light emitted from the system [0036] but does not link this to minimal erythema dose).
Rosenberg does teach a light therapy method with a  predetermined minimal erythema doses from the ultraviolet spectral contribution. (Rosenberg describes the use of UV lamps the produce a predetermined minimal erythema dose [0016])
.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Savage as modified by Recker and Ashby as applied to claim   7 above, and further in view of Rosenberg and in view of Davis (Davis Instruments. “Interpreting UV readings". (2010)).
Regarding claim 8, Savage as modified teaches the method of claim 7, but does not explicitly teach a minimal erythema dose of the light source is 0.5 with 8 hours of exposure at the plane of the eye.	
However as noted in the rejection of claim 5, Rosenberg does describe a therapeutic light system that provides a predetermined erythema dose (MED) and further it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a light source with a predetermined minimal erythema dose as is disclosed by Rosenberg to the lighting system taught by Savage in order to prevent radiation damage to the tissue of the person (Rosenberg [0015]).
In addition, Davis does teach a minimal erythema dose (MED) of 0.5 (Davis describes a method of determining MED based on the individual skin type in order to determine amount of UV radiation a person can receive without burning.  They state that a MED of 0.5 over the course of a day which is interpreted as being equivalent of 8 hours will keep a person with type I skin from burning.  Based on the teachings of Davis, it would be obvious to one of ordinary skill in the art to have predetermined minimal erythema dose of 0.5  over 8 hours in order prevent radiation damage to even the lightest skinned and/or most UV light sensitive individuals.  See Davis section Dose to Burn subsection MED Scale Factor p. 6)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.A.B/             Examiner, Art Unit 3792                                                                                                                                                                                           
/NIKETA PATEL/             Supervisory Patent Examiner, Art Unit 3792